Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed 7/28/2021.
This action is made Non-Final.

	Claims 1 – 15 and 21-25 are pending in the case. Claims 1, 11 and 21 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 7/28/2021, with respect to the rejection(s) of claim(s) 1-15 and 21-25 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buvac.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buvac (USPAT 7,191,400 B1).

Claim 1:
Buvac discloses A computer-implemented method comprising: providing, by a content management system, a first document within a document editor, wherein the first document is editable (Col 7 ln 3-4: “a user can be editing a page and decide to bud a section of the page”); receiving, by the content management system, user input indicating a selection of a portion of the first document (Col 7 ln 4-7: “the user marks the section”); receiving, by the content management system, user input indicating a linked document command associated with the selection of the portion of the first document (Col 7 ln 4-7: “the user marks the section and executes bud on it, bud creates a new page”); and in response to receiving the user input indicating the linked document command: creating, within the content management system, a new linked document comprising the portion of the first document, wherein the new linked document is editable (Col 7 ln 4-8: “bud creates a new ; generating a link corresponding to a storage location of the new linked document within the content management system (Col 7 ln 4-7: “it cuts the marked region from the parent and replaces it with a link pointing to the bud); and replacing the portion in the first document with the link corresponding to the new linked document, such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion, wherein the first document is associated with changes identified within the new linked document (Col 7 ln 36-40: “The previously cut content is inserted in the new file…an expandable link pointing to the new file…is inserted into the parent file…the expandable link may appear as a blank underscored region, and the user can enter text into the blank region to expand the link”).

Claim 2:
Buvac discloses providing, by the content management system, the new linked document for display within the document editor or within an additional document editor based on receiving user input indicating a selection of the link within the first document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”).

Claim 3:
Buvac discloses receiving, from a client device, user updates to content of the new linked document, wherein the user updates comprise the changes identified within the new linked document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”; Col 9 ln 14-27: editing of text on the bud pages is discussed).

Claim 4:
Buvac discloses based on receiving the user input indicating the linked document command: inserting a comment into the new linked document; and associating the comment with the portion in the new linked document (Col 8 ln 18-22: “a new file is opened and named with a timestamp of the time at which the command was executed, and the marked region is pasted into the new timestamped file”).

Claim 5:
Buvac discloses based on receiving the user input indicating the linked document command: inserting an edit corresponding with the portion within the new linked document; and associating the edit with the portion in the new linked document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”).

Claim 6:
Buvac discloses based on receiving user input indicating the selection of the portion, providing a menu comprising an option for the linked document command within the document editor (Col 2 ln 11-17: “the WYSIWYG interface automates link creation by offering a make link…command that can be accessed by selecting a visual icon or an option from a pull-down menu. This selection opens a corresponding pop up dialog box”).

Claim 10:
Buvac discloses based on receiving the user input indicating the linked document command: providing a prompt for a title for the new linked document; receiving, from a client device, a title for the new linked document; and associating the title for the new linked document with the new linked document (Col 8 ln 15-22).

Claim 11:
Buvac discloses a content management system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions (Col 6 ln 38-53) that, when executed by the at least one processor, cause the content management system to: provide a first document within a document editor, wherein the first document is editable (Col 7 ln 3-4: “a user can be editing a page and decide to bud a section of the page”); receive user input indicating a selection of a portion of the first document (Col 7 ln 4-7: “the user marks the section”); receiving user input indicating a linked document command associated with the selection of the portion of the first document (Col 7 ln 4-7: “the user marks the section and executes bud on it, bud creates a new page”); and in response to receiving the user input indicating the linked document command: create a new linked document comprising the portion of the first document, wherein the new linked document is editable (Col 7 ln 4-8: “bud creates a new page…the previously cut region is inserted into the bud”); generate a link corresponding to a storage location of the new linked document within the content management system (Col 7 ln 4-7: “it cuts the marked region from the parent and replaces it with a link pointing to the bud); and replace the portion in the first document with the link corresponding to the new linked document, such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion, wherein the first document is associated with changes identified within the new linked document (Col 7 ln 36-40: “The previously cut content is inserted in the new file…an expandable link pointing to the new file…is inserted into the parent file…the expandable link may appear as a blank underscored region, and the user can enter text into the blank region to expand the link”).
Claim 12:
Buvac discloses providing, by the content management system, the new linked document for display within the document editor or within an additional document editor based on receiving user input indicating a selection of the link within the first document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”).

Claim 13:
Buvac discloses receiving, from a client device, user updates to content of the new linked document, wherein the user updates comprise the changes identified within the new linked document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”; Col 9 ln 14-27: editing of text on the bud pages is discussed).

Claim 14:
Buvac discloses based on receiving the user input indicating the linked document command: inserting a comment into the new linked document; and associating the comment with the portion in the new linked document (Col 8 ln 18-22: “a new file is opened and named with a timestamp of the time at which the command was executed, and the marked region is pasted into the new timestamped file”).


Claim 15:
Buvac discloses based on receiving user input indicating the selection of the portion, providing a menu comprising an option for the linked document command within the document editor (Col 2 ln 11-17: “the WYSIWYG interface automates link creation by offering a make link…command that can be accessed by selecting a visual icon or an option from a pull-down menu. This selection opens a corresponding pop up dialog box”).

Claim 21:
Buvac discloses a non-transitory computer-readable storage medium storing instructions (Col 6 ln 38-53) that, when executed by the at least one processor, cause a computer device to: provide a first document within a document editor, wherein the first document is editable (Col 7 ln 3-4: “a user can be editing a page and decide to bud a section of the page”); receive user input indicating a selection of a portion of the first document (Col 7 ln 4-7: “the user marks the section”); receiving user input indicating a linked document command associated with the selection of the portion of the first document (Col 7 ln 4-7: “the user marks the section and executes bud on it, bud creates a new page”); and in response to receiving the user input indicating the linked document command: create a new linked document comprising the portion of the first document, wherein the new linked document is editable (Col 7 ln 4-8: “bud creates a new page…the previously cut region is inserted into the bud”); generate a link corresponding to a storage location of the new linked document within the content management system (Col 7 ln 4-7: “it cuts the marked region from the parent and replaces it with a link pointing to the bud); and replace the portion in the first document with the link corresponding to the new linked document, such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion, wherein the first document is associated with changes identified within the new linked document (Col 7 ln 36-40: “The previously cut content is 

Claim 22:
Buvac discloses providing, by the content management system, the new linked document for display within the document editor or within an additional document editor based on receiving user input indicating a selection of the link within the first document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”).

Claim 23:
Buvac discloses receiving, from a client device, user updates to content of the new linked document, wherein the user updates comprise the changes identified within the new linked document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”; Col 9 ln 14-27: editing of text on the bud pages is discussed).

Claim 24:
Buvac discloses based on receiving the user input indicating the linked document command: inserting a comment into the new linked document; and associating the comment with the portion in the new linked document (Col 8 ln 18-22: “a new file is opened and named with a timestamp of the time at which the command was executed, and the marked region is pasted into the new timestamped file”).
Claim 25:
Buvac discloses based on receiving user input indicating the selection of the portion, providing a menu comprising an option for the linked document command within the document editor (Col 2 ln 11-17: “the WYSIWYG interface automates link creation by offering a make link…command that can be accessed by selecting a visual icon or an option from a pull-down menu. This selection opens a corresponding pop up dialog box”).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buvac in view of Beth (USPUB 20170308511 A1).

Claim 7:
Buvac discloses every feature of claim 1.
Buvac, by itself, does not seem to completely teach based on receiving the user input indicating the linked document command, inserting a format attribute associated with the first document within the new linked document.
The Examiner maintains that these features were previously well-known as taught by Beth.
Beth teaches based on receiving the user input indicating the linked document command, inserting a format attribute associated with the first document within the new linked document (0028: “a user can create a new link by selecting an element or portion of a displayed page, such as text, and the like that may be exposed in the user interface as a source of a cross-reference hyperlink. The user interface correlates the selected element or portion of the document to link-storing layer in the 
Buvac and Beth are analogous art because they are from the same problem-solving area, generating secondary documents using initial document content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and Beth before him or her, to combine the teachings of Buvac and Beth. The rationale for doing so would have been to obtain the benefit of viewing the document plainly and similar to the initial document, as taught by Beth.
Therefore, it would have been obvious to combine Buvac and Beth to obtain the invention as specified in the instant claim(s).

Claim 8:
Buvac, by itself, does not seem to completely teach based on receiving the user input indicating the linked document command: identifying a user associated with the first document; and associating the user with the new linked document based on rights associated with the user from the first document.
The Examiner maintains that these features were previously well-known as taught by Beth.
Beth teaches based on receiving the user input indicating the linked document command: identifying a user associated with the first document; and associating the user with the new linked document based on rights associated with the user from the first document (0031: “Within the user interface, the user may also interactively select or otherwise identify a destination for each generated link. Information that unambiguously identifies a link destination may be gathered and stored in the link storage database so that it is retrievable whenever a document containing a source element for the link 
Buvac and Beth are analogous art because they are from the same problem-solving area, generating secondary documents using initial document content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and Beth before him or her, to combine the teachings of Buvac and Beth. The rationale for doing so would have been to obtain the benefit of only viewing documents relevant to the user.
Therefore, it would have been obvious to combine Buvac and Beth to obtain the invention as specified in the instant claim(s).


Claim 9:
Buvac, by itself, does not seem to completely teach storing the new linked document in a folder associated with the first document; and associating the new linked document with a user that is associated with the folder.
The Examiner maintains that these features were previously well-known as taught by Beth.
Beth teaches storing the new linked document in a folder associated with the first document; and associating the new linked document with a user that is associated with the folder (0005, 0030-31).
Buvac and Beth are analogous art because they are from the same problem-solving area, generating secondary documents using initial document content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and Beth before him or her, to combine the teachings of Buvac and Beth. The rationale for doing so would have been to obtain the benefit of only viewing documents relevant to the user.
Therefore, it would have been obvious to combine Buvac and Beth to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177